The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/3/2021; 7/9/2020 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1-8 and 11-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nihtila (U.S. Pub. 2004/0002634) in view of Aragones (U.S. Pub. 2012/0183940 hereinafter “Aragones”).
Regarding claims 1-3, 11-13 and 17, Nihtila discloses a memory having stored thereon computer executable components (e.g. 254); a processor (e.g. 252) that executes at least the following computer executable components: a reception component configured to receive information about a user during performance of a routine or program including physiological information and anatomical movement information (e.g. Figs. 3, 6); an analysis component configured to determine or infer one or more changes to the user's physical appearance based on predicted performance of a health and fitness program by the user and the user's physical health (e.g. Figs. 3, 6); and an avatar visualization component configured to generate a first visual representation corresponding to a future physical appearance of the user based on the one or more first changes. (e.g. Fig. 3 and corresponding specification), an avatar visualization system that generates an avatar configured to function as the person’s virtual coach to facilitate the performance of the fitness program by the user (e.g. ¶¶ 63-65). Nihtila discloses the claimed invention including that the system provides requisite feedback needed to keep an individual motivated in a given exercise regimen except for explicitly stating how the user selects and configures each individual exercise regime.  However, Aragones teaches that it is known to use a selection component and as set forth in Paragraphs 28, 30-33, 52-56, 86 and 88 to provide a means for identifying a 
Regarding claims 4 and 14, meeting the limitations of claims 1 and 11 above, Nihtila further discloses predicting physical changes (e.g. ¶¶ 8, 30, 34 and Claims 8 & 25).
Regarding claims 5 and 15, meeting the limitations of claims 1 and 11 above, Nihtila further discloses the selection component is further configured to receive input selecting a second health and fitness program; the analysis component is configured to predict one or more second changes to the current physical appearance of the person that will occur based on performance of the second health and fitness program by the user; and the visualization component is configured to generate a second visual representation corresponding to a future physical appearance of the person based on the one or more second changes (e.g. Fig. 6; ¶¶ 29, 31-35, 67).
Regarding claims 6, 8, 16 and 18-19, meeting the limitations of claims 1, 11 and 17 above, Nihtila further discloses a request component configured to receive a request for a second visual representation corresponding to a predicted appearance of the person at future point in time within the defined period of time, wherein the an analysis component is further configured to predict one or more second changes to the current physical appearance of the person that will occur based on performance of the first 
Regarding claims 7 and 20, meeting the limitations of claims 1 and 17 above, Nihtila further discloses wherein the analysis component is further configured to predict one or more changes based on machine learning analysis of historical data regarding changes in appearances of a plurality of other users in response to their performance of a same or similar health and fitness program.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,501,942. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions relate to a visualization of an avatar corresponding to a future physical .
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,883,838. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions relate to a visualization of an avatar corresponding to a future physical appearance of the user and since the broader claims of the current invention are anticipated by the claims of the '942 patent.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,051,767. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions relate to a visualization of an avatar corresponding to a future physical appearance of the user and since the broader claims of the current invention are anticipated by the claims of the '942 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REX R HOLMES/
Primary Examiner, Art Unit 3762